Filed 9/26/13 P. v. Wang CA2/3
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                           DIVISION THREE


THE PEOPLE,                                                              B239035

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. KA092570)
         v.

STANLEY XUESHI WANG

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Douglas Sortino, Judge. Affirmed.
         Verna Wefald, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Paul M.
Roadarmel, Jr. and David F. Glassman, Deputy Attorneys General, for Plaintiff
and Respondent.

                                   _________________________
       Defendant and appellant, Stanley Xueshi Wang, appeals his conviction for
first degree murder with an enhancement for personal use of a dangerous weapon
(Pen. Code, §§ 187, 12022). He was sentenced to state prison for a term of
26 years to life.
       The judgment is affirmed.
                                  BACKGROUND
       Viewed in accordance with the usual rule of appellate review (People v.
Ochoa (1993) 6 Cal.4th 1199, 1206), the evidence established the following.
       1. Prosecution evidence.
       Defendant Wang and the victim, Yang Yang, were married in China and
subsequently moved to the United States. At the time Yang was killed, in
November 2010,1 they had a four-year-old daughter, Tiffany.
       Hong Moc testified he and Yang met at church in September 2010, and
became romantically involved. Yang began staying at Moc’s house three or four
nights a week, and then moved in with him in November. Tiffany stayed with
Yang and Moc on the weekends, and with Wang during the week. On
November 9 or 10, Moc accompanied Yang to consult a divorce attorney.
       On November 12, Wang called 911 to report he had just returned from a
one-week trip overseas to discover that his wife had taken their daughter and was
refusing to tell him where she was located.2 Deputy Sheriff Ray Huang responded
to the call. Wang told Huang he had returned from a business trip to find that his
wife and daughter were no longer at the apartment: “[Wang] stated that his wife
took all her belongings and her daughter’s belongings and possibly had moved in



1
       All further date references are to the year 2010 unless otherwise specified.
2
       On the tape of this 911 call, Wang told the operator: “[T]his is not an
emergency but I have no choice but to call the police department . . . . I have a
family . . . dispute this is in regarding I look for my daughter . . . my wife run out
so she refuses to give me my daughter’s location . . . .”
                                           2
with her boyfriend.” Wang said “[h]e was worried about his daughter and he felt
that as a biological father, he had the right to know where his daughter was.”
Huang said there was nothing he could do because Wang and his wife had not yet
gone to court to settle their marital dispute. He advised Wang to file the
appropriate legal papers in court so he could obtain a custody order.
       On November 16, at about 11:00 a.m., Moc and Yang went to Wang’s
apartment to drop off some shoes belonging to Tiffany. Moc waited outside while
Yang went into the apartment. When Yang had not returned after 10 or
15 minutes, Moc started to worry and he tried to call and text her, but she did not
answer.
       About 11:35 a.m., Wang called Qiang Chen, a relative of his who was also
a neighbor, and asked him to come over. When Chen arrived, Wang opened his
door slightly and handed Chen a paper bag and a computer laptop bag. Chen took
these bags home. Wang then called Chen again and asked him to come back.
When Chen returned, Wang gave him another bag and asked him to keep it.
The bags Wang gave Chen were subsequently found to contain business records,
passports, Tiffany’s birth certificate, social security cards for Tiffany and Yang,
naturalization papers, credit cards, tax documents, and $139,000 in cash.
       At 12:25 p.m., Wang called 911. He told the operator he and his wife had
been arguing and hitting each other. There was a lot of blood, his wife was lying
on the floor, and he wasn’t sure if she was still breathing.
       Wang also called his niece to say he and Yang had been arguing and they
had both been injured. Wang said the police were coming and he asked his niece
to pick Tiffany up from school.
       When Deputy Huang responded to the 911 call he found paramedics
waiting to be admitted to the apartment. Wang let them in. There was blood on
his hands and all over his sleeves. He had minor scratches near his mouth and a
small laceration above one eyebrow. There was blood on the hallway floor and
the living room floor, as well as on the walls. Yang’s body was lying on the

                                          3
bathroom floor. A criminalist concluded Yang’s head had been bleeding when she
was dragged into the bathroom. In the living room Huang recovered a plastic
grocery bag. This was later found to contain a rubber mallet of the kind used for
auto body-work. Yang was pronounced dead by the paramedics at 12:43 p.m.
         The autopsy showed Yang had sustained at least four traumatic blows to the
head. Her forehead and the top of her head were black and blue. There were
severe abrasions and fingernail marks on her neck. Her larynx had been fractured
and she had injuries to her knees and hands. There was bruising to her hands
possibly indicative of offensive wounds. Yang had been 5’2” tall and she had
weighed 120 pounds; Wang was 5’10” and weighed 165 pounds. Yang’s blunt
force injuries were consistent with having been struck by a rubber mallet. The
fingernail marks on her neck were consistent with force having been applied by a
right-handed person; Wang was right handed. The evidence was consistent with
Wang having strangled Yang.
         The medical examiner concluded Yang had been subjected to a very severe
beating, but that the actual cause of death had been strangulation. If someone had
called 911 right after Yang suffered the head injuries, but before she was
strangled, she would have had a reasonable chance of survival.
         2. Defense evidence.
         A preschool teacher described Wang as a loving father who had a close
relationship with Tiffany. Yang’s relationship with Tiffany did not seem to be as
close.
         The defense pathologist, Marvin Pietruszka, disagreed with the medical
examiner’s cause of death finding on the ground the evidence did not show there
had been a completed strangulation. Rather, Pietruszka opined, Yang had suffered
a ventricular tachycardia, which progressed “into a ventricular fibrillation and her
heart stopped.” “[S]he was afraid of something going to happen to her; serious
fear, and her adrenaline raises that heart rate. It goes upwards of 170 into the 200
range. She develops an arrhythmia and dies.” “Theoretically, she should be alive,

                                          4
but I believe that she felt like she was in danger. She was hit. She was
traumatized in many body parts. There was a mallet that obviously was hitting
her, and then on top of that, she had the hands around her neck that were cutting
off her airway perhaps . . . for some period of time.”
                                  CONTENTION
       There was insufficient evidence to convict Wang of first degree murder.
                                   DISCUSSION
       Wang contends the evidence was insufficient to prove he committed first
degree murder. This claim is meritless.
       1. Legal principles.
       “In assessing a claim of insufficiency of evidence, the reviewing court’s
task is to review the whole record in the light most favorable to the judgment to
determine whether it discloses substantial evidence – that is, evidence that is
reasonable, credible, and of solid value – such that a reasonable trier of fact could
find the defendant guilty beyond a reasonable doubt. [Citation.] The federal
standard of review is to the same effect: Under principles of federal due process,
review for sufficiency of evidence entails not the determination whether the
reviewing court itself believes the evidence at trial establishes guilt beyond a
reasonable doubt, but, instead, whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. [Citation.] The
standard of review is the same in cases in which the prosecution relies mainly on
circumstantial evidence. [Citation.] ‘ “Although it is the duty of the jury to acquit
a defendant if it finds that circumstantial evidence is susceptible of two
interpretations, one of which suggests guilt and the other innocence [citations],
it is the jury, not the appellate court[,] which must be convinced of the defendant’s
guilt beyond a reasonable doubt. ‘ “If the circumstances reasonably justify the
trier of fact’s findings, the opinion of the reviewing court that the circumstances
might also reasonably be reconciled with a contrary finding does not warrant a

                                          5
reversal of the judgment.” ’ [Citations.]” ’ [Citation.]” (People v. Rodriguez
(1999) 20 Cal.4th 1, 11.)
       “ ‘An appellate court must accept logical inferences that the [finder of fact]
might have drawn from the circumstantial evidence.’ [Citation.] ‘Before the
judgment of the trial court can be set aside for the insufficiency of the evidence, it
must clearly appear that on no hypothesis whatever is there sufficient substantial
evidence to support the verdict of the [finder of fact].’ [Citation.]” (People v.
Sanghera (2006) 139 Cal.App.4th 1567, 1573.) As our Supreme Court said in
People v. Rodriguez, supra, 20 Cal.4th 1, while reversing an insufficient evidence
finding because the reviewing court had rejected contrary, but equally logical,
inferences the jury might have drawn: “The [Court of Appeal] majority’s
reasoning . . . amounted to nothing more than a different weighing of the evidence,
one the jury might well have considered and rejected. The Attorney General’s
inferences from the evidence were no more inherently speculative than the
majority’s; consequently, the majority erred in substituting its own assessment of
the evidence for that of the jury.” (Id. at p. 12, italics added.)
       The various types of premeditation and deliberation evidence have been
described as follows: “The type of evidence which this court has found sufficient
to sustain a finding of premeditation and deliberation falls into three basic
categories: (1) facts about how and what defendant did prior to the actual killing
which show that the defendant was engaged in activity directed toward, and
explicable as intended to result in, the killing – what may be characterized as
‘planning’ activity; (2) facts about the defendant’s prior relationship and/or
conduct with the victim from which the jury could reasonably infer a ‘motive’ to
kill the victim, which inference of motive, together with facts of type (1) or (3),
would in turn support an inference that the killing was the result of ‘a pre-existing
reflection’ and ‘careful thought and weighing of considerations’ rather than ‘mere
unconsidered or rash impulse hastily executed’ [Citation.]; (3) facts about the
nature of the killing from which the jury could infer that the manner of killing was

                                           6
so particular and exacting that the defendant must have intentionally killed
according to a ‘preconceived design’ to take his victim’s life in a particular way
for a ‘reason’ which the jury can reasonably infer from facts of type (1) or (2). [¶]
Analysis of the cases will show that this court sustains verdicts of first degree
murder typically when there is evidence of all three types and otherwise requires
at least extremely strong evidence of (1) or evidence of (2) in conjunction with
either (1) or (3).” (People v. Anderson (1968) 70 Cal.2d 15, 26-27.)
       2. Discussion.
       Wang argues the trial evidence failed to satisfy the Anderson test.
We disagree. In this case, there was evidence of all three Anderson factors:
motive, planning activity, and manner of killing.
       The motive for Yang’s killing was obvious. The jury could have
reasonably concluded Wang was upset that she had left him and started a new
relationship with Moc. Indeed, just four days before the killing, Wang called 911
to complain that Yang had moved in with her boyfriend and taken Tiffany away.
       There was also evidence of planning activity. On the day of the killing,
Wang had in his apartment an auto-body mallet which he used to bludgeon Yang
in the head repeatedly. Possession of a deadly weapon prior to a killing is
evidence of planning. (See, e.g., People v. Miranda (1987) 44 Cal.3d 57, 87,
disapproved on other grounds by People v. Marshall (1990) 50 Cal.3d 907
[“that defendant brought his loaded gun into the store and shortly thereafter used it
to kill an unarmed victim reasonably suggests that defendant considered the
possibility of murder in advance”]; People v. Alcala (1984) 36 Cal.3d 604, 626,
superseded by statute on other grounds as stated in People v. Falsetta (1999)
21 Cal.4th 903, 911 [“when one . . . brings along a deadly weapon which he
subsequently employs, it is reasonable to infer that he considered the possibility of
homicide from the outset”].)




                                          7
         In addition, the prosecutor argued to the jury the bags of documents and
cash that Wang handed to Chen showed he had planned the killing because, unlike
the rest of his apartment, there was no blood on these things: “Now, how do we
know that he did that before he killed her? Because there’s no blood inside those
documents. All those pieces of paper . . . had no blood. No blood on it. If he’s
already hit her in the head, if he’s already dragged her or done anything while she
was bloody, his hands would have been bloody, just like the phone. Just like the
doorknob.” The prosecutor argued, “He put all those documents together ahead of
time because there’s no blood on them. But there’s blood on the outside of the
bags.”
         The manner of the killing also tended to show premeditation and
deliberation. The medical evidence showed that Yang, although bleeding heavily,
was still alive after the mallet attack, but Wang then dragged her into the bathroom
where he strangled her to death. “ ‘The process of premeditation and deliberation
does not require any extended period of time. “The true test is not the duration of
time as much as it is the extent of the reflection. Thoughts may follow each other
with great rapidity and cold, calculated judgment may be arrived at quickly. . . .”
[Citations.]’ ” (People v. Koontz (2002) 27 Cal.4th 1041, 1080.) The prosecutor
argued to the jury that even if they did not believe Wang planned to kill Yang
before she arrived at his apartment that day, the evidence still showed
premeditation and deliberation because he must have decided to strangle her after
discovering she had survived the mallet attack.
         There was sufficient evidence Wang committed first degree murder.




                                          8
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           KLEIN, P. J.


We concur:



             CROSKEY, J.




             KITCHING, J.




                                      9